United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-3092
                                  ___________

United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
      v.                               * Western District of Missouri.
                                       *
Quinton O. Canton,                     *      [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: March 12, 2012
                                Filed: March 19, 2012
                                 ___________

Before WOLLMAN, BOWMAN, and COLLOTON, Circuit Judges.
                        ___________

PER CURIAM.

      Quinton Canton pleaded guilty to one count of being a felon in possession of
ammunition. The District Court1 sentenced Canton under the Armed Career Criminal
Act (ACCA) to the statutory minimum of 180 months in prison. See 18 U.S.C.
§ 924(e). Canton appeals, and we affirm.

     Canton challenges the sentencing court’s use of three of his prior convictions
as ACCA-qualifying offenses. We review de novo a district court’s determination

      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
that a defendant’s criminal convictions are predicate offenses under the ACCA.
United States v. Willoughby, 653 F.3d 738, 741 (8th Cir. 2011).

       First, Canton argues that two 1983 Missouri convictions for second-degree
burglary were “related” and should only count as “a single criminal episode.” Br. of
Appellant at 9. In support, Canton maintains that the burglaries in question were only
six to eight days apart, “the state court handled both incidents as though they were
related,” and there was no intervening arrest between the two burglaries. Id. at 10.
But the burglaries occurred at two different locations on two different dates, and each
was assigned a different case number. See United States v. Deroo, 304 F.3d 824, 828
(8th Cir. 2002) (“Crimes occurring even minutes apart can qualify . . . if they have
different victims and are committed in different locations.”). The District Court did
not err in counting the two burglary convictions as separate offenses for ACCA
purposes.

      Canton next argues that the burglaries were not violent felonies, as required for
application of the ACCA. See 18 U.S.C. § 924(e)(2)(B). This argument is without
merit. We have previously determined, as Canton notes in his brief, that a Missouri
conviction for second-degree burglary qualifies as a “violent felony” under the
ACCA. See United States v. Bell, 445 F.3d 1086, 1090 (8th Cir. 2006).

       Canton also challenges the use of his 1991 Missouri conviction for sale of
cocaine base as a qualifying ACCA predicate conviction, arguing that it is not a
“serious drug offense” under 18 U.S.C. § 924(e)(2)(A)(ii) because he was convicted
of selling small quantities for just forty dollars. A “serious drug offense” is defined,
as relevant here, as a state-law offense involving the distribution of a controlled
substance where the offense has a maximum penalty of ten years or more in prison.
As Canton acknowledges, his conviction for this class B felony subjected him to a
maximum prison sentence of fifteen years. He asks us to look behind the fact of
conviction to the underlying facts of his offense and determine that it was not a

                                          -2-
serious drug offense. This we are not permitted to do. See Taylor v. United States,
495 U.S. 575, 600 (1990).

       For his final challenge to the predicate ACCA offenses, Canton argues that all
three convictions are too remote to be considered for application of the Armed Career
Criminal enhancement. As he recognizes, however, the ACCA is silent on whether
qualifying convictions can be too old to qualify as predicate offenses. See United
States v. Rodriguez, 612 F.3d 1049, 1056 (8th Cir.), cert. denied, 131 S. Ct. 430
(2010). Still, Canton contends that since he has not been convicted of a “violent
felony” in nearly thirty years nor a “serious drug offense” in nearly twenty years, the
three convictions should not be counted as ACCA-qualifying offenses. Because
Congress gave no indication that it thought there should be a time limit on ACCA
predicate convictions, we decline to impose one here. See id.

       Finally, Canton contends that his sentence is unreasonable under the U.S.
Sentencing Guidelines in light of 18 U.S.C. § 3553(a) and constitutes cruel and
unusual punishment under the Eighth Amendment to the U.S. Constitution, reiterating
his previous arguments. We consider the substantive reasonableness of a Guidelines
sentence under an abuse-of-discretion standard. Gall v. United States, 552 U.S. 38,
51 (2007). We review the constitutional question de novo. United States v. Patten,
664 F.3d 247, 251–52 (8th Cir. 2011).

       Because Canton was sentenced to the statutory mandatory minimum under the
ACCA, “‘reasonableness’ under the Guidelines is not implicated.” United States v.
Samuels, 543 F.3d 1013, 1021 (8th Cir. 2008), cert. denied, 129 S. Ct. 1921 (2009).
As for Canton’s argument that his sentence is “grossly disproportionate to the
underlying offense for possession of ammunition,” Br. of Appellant at 19, we have,
as Canton admits, previously concluded that the ACCA’s statutory minimum sentence
of fifteen years is not cruel and unusual punishment in such circumstances. See
United States v. Whaley, 552 F.3d 904, 907 (8th Cir. 2009).



                                         -3-
The sentence imposed by the District Court is affirmed.
               ______________________________




                                 -4-